Order in so far as appealed from reversed, with ten dollars costs and disbursements, and motion to bring in the said respondents by supplemental summons and complaint, as defendants in the action, granted, upon the ground that as to the respondents the six years’ limitation imposed by section 120 of chapter 369 of the Laws of 1914* was in effect and applicable when the motion was made, and that such limitation began to run only after the expiration of the thirty-day period provided by section 80 of that act,* upon the authority of Hulbert v. Clark (128 N. Y. 295, 297); Sackheim v. Pigueron (215 id. 62, 73); Handy v. Draper (89 id. 334). (See, also, Van Tuyl v. Schwab, 172 App. Div. 670, 674.) Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred.

 Banking Law (Consol. Laws, chap. 2; Laws of 1914, chap. 369), § 120; Id. §80.—[Rep.